UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6375



WILLIAM S. V. PATTERSON,

                Petitioner - Appellant,

          v.


WARDEN OF POWHATAN CORRECTIONAL CENTER,

                Respondent - Appellee,

          and

COMMONWEALTH OF VIRGINIA,

                Respondent.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00361-MHL)


Submitted:   August 21, 2008                 Decided:   August 26, 2008


Before WILLIAMS, Chief Judge, and KING and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William S. V. Patterson, Appellant Pro Se. James Robert Bryden,
II, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William S. V. Patterson seeks to appeal the magistrate

judge’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.*     The order is not appealable unless a circuit justice or

judge      issues   a   certificate   of       appealability.         See   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district      court   is   likewise      debatable.       See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We    have   independently       reviewed      the   record   and     conclude    that

Patterson has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                            DISMISSED




       *
      The parties consented to the jurisdiction of a magistrate
judge, pursuant to 28 U.S.C. § 636(c) (2000).

                                           2